Citation Nr: 0601247	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-19 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to March 29, 2003, for 
the grant of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  This matter arises before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The veteran's diabetes mellitus was initially diagnosed in 
February 2002, and a claim of entitlement to service 
connection for diabetes mellitus was not received by VA 
until March 29, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to March 29, 2003, 
for entitlement to service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty To Notify And Assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of 
evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the initial adjudication of the 
claim, VA notified the veteran by letter dated in April 2003 
that VA would obtain all relevant evidence in the custody of 
a Federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disability, or to provide a properly executed release 
so that VA could request the records for him.  The Board 
notes that the RO's April 2003 letter informed the veteran of 
the requirements needed to establish entitlement to service 
connection.  This notification, however, would also apply to 
the "downstream" issue of entitlement to an earlier 
effective date.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
record contains all identified, pertinent evidence.  A 
favorable disposition of this claim would require information 
or evidence dated prior to the currently assigned effective 
date, and providing a current examination or obtaining other 
additional evidence is not relevant to this issue.

Finally, to the extent that VA has failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the 
duty to notify and assist reasonably affects the outcome of 
this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

II.  Analysis

The date of entitlement to an award of service connection 
is the day following separation from active service or the 
date entitlement arose, if the claim is received within one 
year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A "claim" is defined in the VA regulations as "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  An 
informal claim is "[a]ny communication or action indicating 
an intent to apply for one or more benefits."  38 C.F.R. 
§ 3.155(a) (2005).  VA must look to all communications from 
a claimant that may be interpreted as applications or 
claims - formal and informal - for benefits and is required 
to identify and act on informal claims for benefits.  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA 
fails to forward an application form to the claimant after 
receipt of an informal claim, then the date of the informal 
claim must be accepted as the date of claim for purposes of 
determining an effective date.  Id. at 200.

The veteran separated from service in September 1967, and 
no claim for compensation was received in the first year 
after service separation.  Since the claim was not received 
within one year of service separation, the effective date 
for service connection would be the later of the date of 
receipt of claim or the date entitlement arose.

In July 2003, entitlement to service connection for 
diabetes mellitus associated with herbicide exposure was 
granted, effective March 29, 2003, the date that the RO 
indicated in its rating decision that the original claim 
for service connection was received by VA.  On that date, 
the RO received an executed VA Form 21-4138, Statement in 
Support of Claim, in which the veteran reported he was 
filing a claim of service connection for diabetes mellitus 
due to Agent Orange exposure in service.  

A review of the evidence of record shows no communication 
from the veteran received prior to March 29, 2003, that can 
be construed as a claim for service connection, and the 
veteran acknowledges that his claim was indeed filed on 
March 29, 2003.  Rather, the veteran contends that the 
effective date for entitlement to service connection should 
be in May 2001, the date he started receiving VA treatment 
for an elevated blood sugar level.  This argument lacks 
legal merit.  Although there is a February 2002 initial 
diagnosis of diabetes in the medical evidence, which 
establishes it is factually ascertainable that the veteran 
had diabetes prior to May 29, 2003, an award of service 
connection is based on the date entitlement arose or the 
date of receipt of claim, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Here, despite the contention 
that diabetes was first shown in May 2001, and despite 
competent evidence that it was established in February 
2002, the later event in this case is the date of receipt 
of claim, March 29, 2003.

Accordingly, the date of receipt of the veteran's claim for 
service connection for diabetes mellitus, March 29, 2003, 
is the appropriate effective date for service connection 
under the provisions of 38 U.S.C.A. § 5110.  See also 38 
C.F.R. § 3.400(b)(2).


ORDER

An effective date prior to March 29, 2003, for a grant of 
service connection for diabetes mellitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


